Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of claims 7-22, drawn to a polypeptide of SEQ ID NO: 11…, in the reply filed on 07/07/2021 is acknowledged. Because applicants’ did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Priority
 Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a DIV of 16/161,266 filed on 10/16/2018, now US patent 10,779,556, which is a DIV of 15/054,232 filed on 02/26/2016, now US patent 10,076,125, which is a CON of 14/914,671 filed on 02/26/2016, now US patent 10,149,489, which is a 371 of PCT/AT2014/000164 filed on 08/27/2014 and claims the priority date of foreign application; Austria A 667/2013 filed on 08/28/2013. However, neither the original foreign application nor the English translation of foreign priority application Austria A 667/2013 filed on 08/28/2013 have been provided with the instant application or in the parental applications. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of the PCT/AT2014/000164 filed on 08/27/2014.
Information disclosure statement
The information disclosure statement (IDS) submitted on 07/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.

Objections-Specification
	I. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification contains hyperlinks to various site domains, for example, pages 5 and 18 of the instant application. Applicants’ are required to thoroughly scrutinize the specification and delete all embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Appropriate correction is required. 
	II. Examiner notes that applicants’ have not updated the relationship of the instant application to its parent application that has matured into a patent. Examiner urges applicants’ to amend said information in the specification in response to this office action.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1-6 of US 10,149,489 B2; (ii) claims 1-6 of US 10,076,125 B2; and (iii) claims 1-6 of US 10,779,556 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 7-22 of the instant application are directed to a method for hydrolytic cleavage of zearalenone … hydrolyzed by a polypeptide having an amino acid sequence of SEQ ID NO: 11 or a functional variant thereof (genus of polypeptides) … said genus of polypeptides includes functional variant(s) of the amino acid sequence segments having a sequence identity of at least 70 % with the at least one conserved amino acid sequence segment, and the at least one conserved amino acid sequence segment is selected from the group of amino acid sequences +79 to +87, +89 to +145, +177 to +193, +223 to +228, +249 to +255, +257 to +261, +272 to +279 of the sequence having the SEQ ID NO: 1 (as in claims 13-15 of the instant application; also see Tables 1-2, pages 19-22 of the instant specification). 
Claims 1-6 of allowed patents also includes i.e., (i) claims 1-6 of US 10,149,489 B2; (ii) claims 1-6 of US 10,076,125 B2; and (iii) claims 1-6 of US 10,779,556 B2 are also directed to “a method for hydrolytic cleavage of zearalenone … hydrolyzed by a 
Claims 7-22 of the instant application listed above cannot be considered patentably distinct over claims 1-15 of U.S. Patent No. US 8,241,878 B2 of the reference patent when there is specifically recited embodiment that would mainly anticipate claims 8-17 (depending from claims 1 and 2) of the instant application. 
Alternatively, claims 7-22 of the instant invention cannot be considered patentably distinct over: (i) claims 1-6 of US 10,149,489 B2; (ii) claims 1-6 of US 10,076,125 B2; and (iii) claims 1-6 of US 10,779,556 B2 when there is specifically disclosed embodiment in the reference patents that supports claims 1-6 of those patents and falls within the scope of the instant claims 7-22 herein, because it would have been obvious to one having ordinary skill in the art to modify claims 1-6 of allowed patents i.e., (i) claims 1-6 of US 10,149,489 B2; (ii) claims 1-6 of US 10,076,125 B2; and (iii) claims 1-6 of US 10,779,556 B2 by selecting a specifically disclosed embodiment that supports those claims. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-6 of allowed patents i.e., (i) 1-6 of US 10,149,489 B2; (ii) claims 1-6 of US 10,076,125 B2; and (iii) claims 1-6 of US 10,779,556 B2.
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652